 SDECISIONS OF NATIONAL LABOR RELATIONS BOARDHome Town Foods, Inc., d/b/a Foremost Dairies of the SouthandRetail,Wholesale and Department Store Union,AFL-CIO.Case 10-CA-444. July 1, 1966DECISION AND ORDEROn May 23, 1966, Trial Examiner Harry R. Hinkes issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent filed exceptions to the Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPursuant to a charge filed by the Retail,Wholesale and Department Store Union,AFL-CIO,herein called the Union,on January 25, 1966, the General Counsel oftheNationalLaborRelations Board, by the Regional Director for Region 10(Atlanta, Georgia),issued the complaint in this proceeding dated February 21, 1966.The complaint alleges that Home Town Foods, Inc., d/b/a Foremost Dairies of theSouth, herein referred to as Respondent or Employer,has engaged in unfair laborpractices proscribed by Section 8(a)(1) and(5) of the NationalLaborRelationsAct in refusing to bargain collectively with the Union.By answer duly filed theRespondent admitted refusing to meet with the Union for the purpose of bargainingbut denied the unfair labor practices alleged in that the Union had never been validlycertified.Pursuant to notice a hearing was held before Trial ExaminerHarryR. Hinkes inSylacauga,Alabama, on March 29,1966.Allparties were present and afforded fullopportunity to participate,examine witnesses,and adduce relevant evidence.Manyof the facts of the case were stipulated by the parties.Briefs have been filed by allparties and given careful consideration by me.Upon the entire record in the case and after due consideration of the briefs sub-mitted, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is, and has been at all times material herein,a Delaware corporationmaintaining a plant and place of business at Sylacauga,Alabama, where it is engaged160 NLRB No. 4. HOME TOWN FOODS, INC.9in the manufacture, sale, and distribution of dairy products.During the pastcalendar year, which period is representative of all times material herein, Respondentsold and shipped products valued in excess of $50,000 to customers located outsidethe State of Alabama.Respondent is, and has been at all times material herein, engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, a labor organization withinthe meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESOn April 8, 1965, the Union filed a petition in Case 10-RC-6306 seeking a unitof "all production, shipping, driver-salesmen and transport drivers, excluding allclerical, executives, watchman and/or guards and supervisors as defined in the Act."Thereafter, pursuant to the Decision and Direction of Election of the RegionalDirector for Region 10 issued on July 1, 1965, an election was held on July 29,1965.The tally of ballots showed that of approximately 106 eligible voters, 52 castvalid votes for, and 45 cast valid votes against, the petitioners and 9 cast challengedballots.The challenges were sufficient in number to affect the results of the election.On August 4, 1965, Respondent filed with the Regional Director, by mail, Em-ployer's Objections to Conduct Affecting the Results of the Election.The RegionalDirector found the said Employer's objections untimely and issued a SupplementalDecision and Certification of Representative.Upon review, the Board, on Septem-ber 31, 1965, vacated the Certification of Representative and remanded the case forinvestigation of the issues raised by the Employer's objections.On October 5, 1965,Respondent wrote to the Regional Director requesting a hearing on its objectionspursuant to Section 102.69 of the Board's Rules and Regulations, Series 8, as amended,alleging that "substantial and material factual issues exist which can be resolved onlyafter a hearing."On October 15, 1965, the Regional Director, without hearing, issued a SecondSupplemental Decision and Certification of Representative, finding that the objectionsdid not raise "material or substantial issues affecting the results of the election" andoverruling them.In the same document the Union was certified as the representa-tive of the Respondent's employees in the unit described as "all full time and regularpart time employees of the Employer at its Sylacauga, Alabama, plant, including theengineering department, truck drivers, laboratory employees, and plant clerical em-ployees, but excluding driver salesmen, office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act."On November 5, 1965, Respondent timely filed a request for review of the SecondSupplemental Decision and Certification of Representative in which it renewed itsrequest for a hearing pursuant to Section 102.69(c) of the Board's Rules and Regula-tions, Series 8, as amended.Without hearing, the request for review was denied bythe Board on December 3, 1965, "as it raised no substantial issues warranting review."Respondent timely filed a motion for reconsideration and renewed its request for ahearing on December 13, 1965.The Board, without a hearing, denied the requeston December 17, 1965, "as it contains nothing not previously considered by theBoard."On November 18, 1965, following the Regional Director's Second SupplementalDecision and Certification of Representative, the Union wrote counsel for the Re-spondent requesting a meeting to open negotiations.On November 30, 1965, Re-spondent's counsel answered, declining to meet.On January 12, 1966, following theBoard's denial of Respondent's motion for reconsideration, the Union again wrote tocounsel for the Respondent naming a bargaining committee and requesting a negotiat-ing meeting on January 19.On January 17, however, counsel for the Respondentadvised the Union by telephone that it still contested the validity of the Union'scertification.The parties have stipulated and I find that the Respondent has refused to enterinto such negotiations and bargain collectively with the Union inasmuch as it con-tests the validity of the certification. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsThe Respondent seeks to relitigate here the correctness of the Board's action indenying its request for a review of the Regional Director's Second SupplementalDecision and Certification of Representative.The Board has, however, already ruled:It is the policy of the Board not to allow a party to relitigate in a complaintproceeding.the legal effect of matters which the party has already litigatedand the Board has decided in a prior' representation proceeding(Producers,Inc.,133 NLRB 701, 704).There is no contention by the Respondent that the evidence which it would seek toadduce at a hearing in the unfair labor practice proceeding is newly discovered orpreviously unavailable.On the contrary, it would appear that the evidence is simi-lar, if not identical, to that which was cited to the Board by the Respondent in itsrequest for review on November 5, 1965.Whether such evidence was sufficientto warrant a hearing on the conduct affecting the election was obviously decided bythe Board when it denied the Respondent's request for review as well as its subsequentMotion for Reconsideration.As the Trial Examiner held inAcme Industrial Prod-ucts, Incorporated,158 NLRB 180, adopted by the Board:The Trial Examiner has no authority to examine the accuracy of the Board'sdetermination or to question its conclusions.The Board's disposition con-stitutes, at this stage of the proceedings, the law of the case.As was said byTrial Examiner Nachman in a similar situation inSchapiro & Whitehouse, Inc.,148 NLRB 959, 960: "If, as the Respondent contends, these findings of theBoard are in error, then only the Board or some court of competent jurisdiction,can correct such error."Accordingly, I conclude that I have no authority to pass upon the Board's decisionin this matter.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations set forth in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWBy refusing to bargain collectively with the Union on or about November 30, 1965,and at all times since, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.These unfairlabor practices affect commerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the basis of the foregoing findings of fact and conclusions,I recommendthat the Board issue the following:ORDERRespondent,Home Town Foods, Inc., d/b/a Foremost Dairies of the South,Sylacauga, Alabama, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with the Retail, Whole-sale and Department Store Union, AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the following appropriate unit:All full time and regular part time employees at our Sylacauga, Alabama, plantincluding the engineering department, truck drivers, laboratory employees and plantclerical employees but excluding driver-salesmen, office clerical employees, profes-sionalemployees, guards and supervisors as defined in the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request bargain collectively with Retail,Wholesale and DepartmentStore Union, AFL-CIO, as the exclusive representative of all the employees in thesaid appropriate unit with respect to rate of pay, wages, hours of employment, andother conditions of employment and, if an understanding is reached, embody suchunderstandingin a signed agreement. WAYCROSS SPORTSWEAR, INC.11(b) Post at its plant in Sylacauga, Alabama, copies of the attached notice marked"Appendix." ICopies of said notice to be furnished by the Regional Director forRegion 10, after being duly signed by an authorized representative of the Respond-ent, shall be posted by it immediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 10, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondent has taken to complyherewith?I In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."'In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with Retail, Wholesale and Department StoreUnion, AFL-CIO, as the exclusive bargaining representative of the employeesin the unit described below with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.The appropriateunit is:All full time and regular part time employees at our Sylacauga, Alabama,plant including the engineering department, truck drivers, laboratory em-ployees and plant clerical employees but excluding driver-salesmen, officeclerical employees, professional employees, guards and supervisors as de-fined in the Act.HOME TOWN FOODS, INC., D/B/A FOREMOSTDAIRIES OF THE SOUTH,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta, Georgia 30323, Tele-phone 526-5741.Waycross Sportswear,Inc.andAmalgamated Clothing Workersof America,AFL-CIO.Case 10-CA-6370.July 1, 1966DECISION AND ORDEROn May 16, 1966, Trial Examiner George Christensen issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices and160 NLRB No. 10.